Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotra et al. US 2021/0400267 in view of TSAI et al. "AHG6: ALF with Modified Padding Process,” Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 10th Meeting, Stockholm, SE, 11-20 July 2012, document JCTVC-J0050, 2012 from IDS.
Kotra discloses:
1. and under similar rationale 11, 15, and 18. A method of processing video data, comprising: determining, for a conversion between a picture of a video comprising one or more coding tree blocks and a bitstream of the video, that a first set of samples for a current sample of a current coding tree block is unavailable in a first filtering process based on that the first set of samples are located in a different video region of the picture from the current sample and it is disallowed to use samples across video regions in the first filtering process (Fig. 1; Fig. 22a & b: CTU boundary and virtual boundary); applying a padding process for the first set of samples, wherein values of the first set of samples are padded from a second set of samples which are nearest available samples located within a same video region with the current sample, and wherein positions of the second set of samples are determined based on: clipping vertical coordinates of each of the first set of samples to obtain nearest positions whose horizontal coordinates are same with that of the first set of samples and vertical coordinates are located within the same video region with the current sample (Figs. 22a & b: pad line past virtual boundary with line before virtual boundary) and performing the conversion by applying the first filtering process based on the values of the first set of samples padded from the second set of samples, wherein the first filtering process comprises: determining a filtering coefficient set for the current sample (0151: Up to 25 sets of luma filter coefficients could be signalled. To reduce bits overhead, filter coefficients of different classification can be merged); determining a clipping value set for the current sample (Figs. 22a & b: pad line past virtual boundary with line before virtual boundary); and applying a filter on the current sample based on the filtering coefficient set and the clipping value set (0149-54).
Kotra does not explicitly disclose the following, however Tsai teaches selectively clipping horizontal coordinates of each of the first set of samples to obtain nearest positions whose vertical coordinates are same with that of the first set of samples and horizontal coordinates are located within the same video region with the current sample (Fig. 1 or 4)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to When ALF is not allowed across slice boundaries, a padding process for LCUO, LCU1, LCU2, and LCU3 is performed before filtering operations (Tsai 1 introduction first par.)

2. The method of claim 1, wherein a classification operation is utilized to determine the filtering coefficient set, and wherein the values of the first set of samples padded from the second set of samples are used to determine a classification filter index in the classification operation (Figs. 22a & b: pad line past virtual boundary with line before virtual boundary; 0248).

3. The method of claim 1, wherein the values of the first set of samples padded from the second set of samples are used in the filter of the first filtering process (Figs. 22a & b: pad line past virtual boundary with line before virtual boundary).

4. The method of claim 1, wherein the video region comprises at least one of: a slice, a tile, or a sub-picture (0151: ALF filter parameters are signalled in the slice header).

5. The method of claim 4, wherein the padding process is applied in a uniform manner in case the current coding tree block coincides with at least one type of boundary of the video region, and wherein in the uniform manner, if one of the first set of samples is outside the boundary, it is copied from an available sample inside the video region where the current sample located in (Figs. 22a & b: pad line past virtual boundary with line before virtual boundary).

6. The method of claim 1, wherein the padding process is invoked only once for the first filtering process (Figs. 22a & b: pad line past virtual boundary with line before virtual boundary).

7. The method of claim 1, wherein the method further comprises determining whether a virtual boundary is enabled for the current coding tree block based on a relationship between a bottom boundary of the current coding tree block and a bottom boundary of the picture (0311).

8. The method of claim 7, wherein the virtual boundary is enabled in case the bottom boundary of the current coding tree block is not the bottom boundary of the picture (0311; Fig. 17-22).

9. The method of claim 1, wherein the conversion includes encoding the video into the bitstream (Fig. 1).

10. The method of claim 1, wherein the conversion includes decoding the bitstream into the video (Fig. 1).

12. The apparatus of claim 11, wherein a classification operation is utilized to determine the filtering coefficient set, and wherein the values of the first set of samples padded from the second set of samples are used to determine a classification filter index in the classification operation(Figs. 22a & b: pad line past virtual boundary with line before virtual boundary; 0248); and wherein the values of the first set of samples padded from the second set of samples are used in the filter of the first filtering process (Figs. 22a & b: pad line past virtual boundary with line before virtual boundary; 0248).

13. The apparatus of claim 11, wherein the video region comprises at least one of: a slice, a tile, or a sub-picture (0151: ALF filter parameters are signalled in the slice header); and wherein the padding process is applied in a uniform manner in case the current coding tree block coincides with at least one type of boundary of the video region, and wherein in the uniform manner, if one of the first set of samples is outside the boundary, it is copied from an available sample inside the video region where the current sample located in (Figs. 22a & b: pad line past virtual boundary with line before virtual boundary; 0248).

14. The apparatus of claim 11, wherein the padding process is invoked only once for the first filtering process (Figs. 22a & b: pad line past virtual boundary with line before virtual boundary; 0248); wherein the method further comprises determining whether a virtual boundary is enabled for the current coding tree block based on a relationship between a bottom boundary of the current coding tree block and a bottom boundary of the picture(Figs. 22a & b: pad line past virtual boundary with line before virtual boundary; 0248); and wherein the virtual boundary is enabled in case the bottom boundary of the current coding tree block is not the bottom boundary of the picture (0311; Fig. 17-22).

16. and 19. The non-transitory computer-readable storage medium of claim 15, wherein a classification operation is utilized to determine the filtering coefficient set, and wherein the values of the first set of samples padded from the second set of samples are used to determine a classification filter index in the classification operation (Figs. 22a & b: pad line past virtual boundary with line before virtual boundary; 0248); and wherein the values of the first set of samples padded from the second set of samples are used in the filter of the first filtering process (Figs. 22a & b: pad line past virtual boundary with line before virtual boundary; 0248); wherein the video region comprises at least one of: a slice, a tile, or a sub-picture (0151); and wherein the padding process is applied in a uniform manner in case the current coding tree block coincides with at least one type of boundary of the video region, and wherein in the uniform manner, if one of the first set of samples is outside the boundary, it is copied from an available sample inside the video region where the current sample located in (Figs. 22a & b: pad line past virtual boundary with line before virtual boundary; 0248).

17. and 20. The non-transitory computer-readable storage medium of claim 15, wherein the padding process is invoked only once for the first filtering process (Figs. 22a & b: pad line past virtual boundary with line before virtual boundary; 0248); wherein the process is further caused to determine whether a virtual boundary is enabled for the current coding tree block based on a relationship between a bottom boundary of the current coding tree block and a bottom boundary of the picture (Figs. 22a & b: pad line past virtual boundary with line before virtual boundary; 0248); and wherein the virtual boundary is enabled in case the bottom boundary of the current coding tree block is not the bottom boundary of the picture (0311; Fig. 17-22).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/Examiner, Art Unit 2483